950 A.2d 903 (2008)
195 N.J. 516
STATE of New Jersey, Plaintiff-Respondent,
v.
Rashawn WHITE, A/K/A Shawndell Davis, John Doe, Saheed Felder, Rashan White, Defendant-Petitioner.
Supreme Court of New Jersey.
April 8, 2008.
It is ORDERED that the petition for certification is granted, limited solely to the issue of the admissibility of the statement defendant made while in custody; and it is further
ORDERED that in respect of that issue, the matter is summarily remanded to the Appellate Division for reconsideration in light of State v. O'Neill, 193 N.J. 148, 936 A.2d 438 (2007).